ORDER
The Disciplinary Review Board on December 9, 1998, having filed with the Court its decision concluding that VICTOR J. CAOLA of BRICK, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.4(a) (failure to keep client informed of status of a matter), and good cause appearing;
It is ORDERED that VICTOR J. CAOLA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.